Citation Nr: 1713784	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  16-11 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than September 6, 2012 for the award of service connection for diabetes mellitus, type 2.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

With regard to the issue of the Veteran's docket number, in January 2017, the Veteran's representative requested the Board issue the Veteran a specific "correct docket number" (15-06 582A) because his appeal is a "downstream issue" from the Board's grant of service connection for diabetes mellitus in October 2015.  See Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001).

The Board finds this request moot as the Veteran's case has already been advanced on the Board's docket due to advancing age, the status of which will not change.  Thus, the case is already being addressed expeditiously.

The decision below addresses the effective date claim.  The rating claim is addressed in the remand section following the decision.


FINDINGS OF FACT

1.  A declassified official service department record that had existed but was not associated with the claims file, was later associated with the claims file.

2.  The earliest date of a pending claim of entitlement to service connection for diabetes mellitus, type 2 is April 25, 2002; the date of claim is later than the date entitlement arose.

CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 25, 2002, for the grant of service connection for diabetes mellitus, type 2, have been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

By way of background, the Veteran first claimed service connection for diabetes mellitus, type 2 in April 2002 (received on April 25, 2002).  Prior to that time, he had filed compensation claims, but not for diabetes mellitus.  The claim was denied in a July 2003 rating decision on the basis that the Veteran never stepped foot in Vietnam, and therefore exposure to herbicide agents could not be presumed.  This rating decision was not appealed.  The Veteran again claimed service connection for diabetes again in March 2011, but withdrew the claim later that same month.  The Veteran subsequently again claimed service connection for diabetes in September 2013 (received on September 6, 2013), which was again denied in April 2014.  He appealed the decision and that appeal eventually led to a reopening of the issue and the grant of service connection for diabetes based on presumptive exposure to herbicide agents in Thailand in an October 2015 Board decision.  An October 2015 rating decision set an effective date of service connection of September 6, 2013.  This was based on the effective date provisions pertaining to reopened claims.  See 38 C.F.R. §§ 3.400(q), (r).  The Veteran then appealed the effective date, and a February 2016 rating decision thereafter granted an effective date of September 6, 2012 representing a partial grant.  This was based on the provisions of assigning an effective date one year prior to a claim based on a liberalizing VA issue.  See 38 C.F.R. §§ 3.114, 3.400(p).

The Veteran contends that the effective date for the award of service connection for his diabetes mellitus, type 2 should be April 25, 2002; the date VA received his original claim for service connection for diabetes.  In March 2016, the Veteran's representative highlights a December 2011 Compensation Service Bulletin that interpreted 38 C.F.R. § 3.156(c).  The argument proceeds that this bulletin interpreted the code provision to apply to claims for service connection based on presumptive exposure to herbicides in Thailand, because the declassified 1973 Department of Defense document, Project CHECO Southeast Asia Report: Base Defense in Thailand, was a "service record" within the meaning of section 3.156(c).  It follows, the Veteran argues, that because that report was a service record within the meaning of the term in 3.156(c), VA must reconsider his original April 2002 claim and establish an effective date of April 25, 2002 for the grant of service connection.

38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally readjudicated claim by submitting new and material evidence.  Subsection C of this provision notes that notwithstanding any other section in that part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file any relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the earlier claim.  The provision goes on to describe that such official service department records include 1) service records that are related to a claimed in-service event, injury, or disease, 2) additional service records forwarded by the Department of Defense or the service department to VA, and 3) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(i-iii).  Crucially, the code provides that an award made based on all or in part on the records identified in paragraph C is "effective on the date entitlement arose, or the date VA received the previously decided claim, whichever is later . . . ."  38 C.F.R. § 3.156(c)(3).

The Board reopened the Veteran's claim of entitlement to service connection for diabetes mellitus, type 2 and granted service connection in its October 2015 Decision.  The basis for the grant was that the Veteran had served in the recognized areas of Thailand whereupon presumptive exposure to herbicides was recognized.  The basis of this recognition of presumptive herbicide exposure was, as the Veteran's representative noted, the declassified Department of Defense Project CHECO Southeast Asia Report: Base Defense in Thailand.  The Board finds that this declassified report is precisely the kind of "official service department" declassified record which could not have been obtained previously as recognized by 3.156(c)(iii).  This report was classified when VA decided the claim in July 2003.  Indeed, the Bulletin to which the Veteran's representative refers offers the hypothetical example of a Veteran with Thailand perimeter duty who is denied service connection for type 2 diabetes in 2006 and who reopens his claim in 2011.  The Bulletin notes that in this scenario the effective date will go back to the date VA received the previously denied claim in 2006, so long as the disease was present at that time.

This is the scenario present here.  The Veteran originally sought service connection for his diabetes in April 2002 and the claim was reopened in October 2015 on the basis of the declassified report.  He had diabetes diagnosed when he originally claimed service connection in April 2002.  See April 2002 letter from private physician.  Thus, as noted in 38 C.F.R. § 3.156(c)(3) and the Bulletin, an award made on the basis of the declassified Department of Defense report is effective on the date VA received the previously decided claim-April 25, 2002-as entitlement arose by that date.  This represents a full grant of the benefit sought on appeal for this issue.


ORDER

An effective date of April 25, 2002 for the award of service connection for diabetes mellitus, type 2 is granted, subject to the laws and regulations governing the payment of monetary awards.



REMAND

The Veteran contends that his service-connected type 2 diabetes is worse than initially rated.  The Veteran most recently received a VA examination for this disability in September 2016.  The examination report noted that the Veteran had no recognized complications due to diabetes.  However, the Board notes that a November 2016 diabetes eye examination revealed the Veteran had mild diabetic retinopathy.  The Board finds this suggests a worsening of the Veteran's diabetes, thus requiring a new VA examination to assess the current extent and severity of his diabetes.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type 2.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's diabetes should be reported in detail, including whether it requires the regulation of activities (avoidance of strenuous occupational and recreational activities) and any complications such as diabetic retinopathy.

2.  Finally, readjudicate the rating issue remaining on appeal, including adjudicating the initial rating for the new earlier effective date of April 25, 2002.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


